Opinion by
Mb. Justice Fell,
The policy of life insurance on which this action was brought was issued April 4, 1896. The insured died September 25, 1896. The premiums were payable quarterly on the first days of July, October, January and April. The premium due July 1 was not paid. Anticipating the defense that the policy had lapsed for nonpayment of the premium the plaintiff averred in her statement: “ That the defendant before and at the time of issuing the policy in suit was in the uniform or general practice, habit and custom in the neighborhood of the residence of *309the insured, to forward to its local agent the receipt for premiums then about to become due,” with the intent that the agent should go to the insured and collect the premiums; that when the policy was delivered the agent informed the insured of this custom, and promised to call at his house for the premiums as they fell due; that subsequently the custom was changed by the company without notice to the insured, who had relied upon the promise of the agent to call upon him for the premiums.
In the affidavit of defense it is denied that any arrangement for the collection of premiums, such as set up by the plaintiff was ever made by any one authorized to act for the company and to bind it in relation thereto. The policy required all premiums to be paid at the company’s office in Philadelphia, and it gave distinct notice that no agent had power to modify the contract in any way.
There is in the statement no sufficient averment of a custom which could be read into the agreement, and as the default occurred when the first payment became due no course of dealing had been established between the parties. The plaintiff’s case then rests upon the averment that the insured was informed by the agent of a custom in relation to the collection of premiums, and that he relied upon the agent’s promise to call upon him when payments fell due. The denial that such an arrangement had been authorized by the company or made by any one with power to bind it was sufficient, we think, to prevent judgment and to carry the case to the jury.
The judgment is reversed with a procedendo.